Citation Nr: 1136390	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1963 to February 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in pertinent part denying service connection for bilateral hearing loss, tinnitus, and a low back disorder.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the RO in September 2010.  A transcript of that hearing is contained in the claims file.  

The issues of entitlement to service connection for tinnitus and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had left ear hearing loss noted upon entry into service; left ear hearing loss pre-existed service.

2.  Left ear hearing loss increased in severity during service beyond natural progress of that disease.  

3.  Right ear hearing loss developed in service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was aggravated in service.  38 U.S.C.A. §§ 1111, 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.159, 3.303, 3.304(b), 3.307, 3.309, 3.385 (2011). 

2.  Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Board herein grants the Veteran's appealed claim for service connection for bilateral hearing loss.  There is thus no reasonable possibility that any additional notice or assistance to the Veteran will further that claim, and hence no further notice or development assistance need be afforded him prior to the Board's adjudication herein of that claim for service connection.  

II. Claim for Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss related to service.  The Board herein concludes that service connection is warranted for bilateral hearing loss, in the left ear based on aggravation of preexisting hearing loss (hearing loss existing prior to service) and in the right ear based on service connection developed in service).  In so doing, the Board draws conclusions contrary to those of the July 2008 VA audiology examiner for compensation purposes.  The Board nonetheless finds sufficient evidence of records, including medical evidence, to support its determinations herein.  

The Board recognizes the competence of the Veteran's statements and testimony in support of his hearing loss claim, including competence to provide statements of historic noise exposure and subjectively perceived hearing loss, as well as to describe past medical events as he perceived them.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a).  The Board finds the Veteran credible and affords substantial weight to the Veteran's statements in the absence of contrary or contradictory evidence or implausibility or substantial improbability of the statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  However, even in the absence of readings showing hearing loss in service, the Veteran may nevertheless assert that noise exposure in service resulted in current hearing loss.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  If a disorder noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.  

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and requires conversion to ISO units.  All of the Veteran's service records date prior to October 31, 1967, and hence all are to be converted from ASA to ISO units.  The Board has converted all the relevant readings, as reported herein, for the Veteran's service hearing loss examinations, and hence the numerical readings quoted in this decision are already converted to ISO units.  

The Veteran's audiometric readings from service were as follows:





HERTZ





500
1000
2000
3000
4000
Average
1000 - 4000
February 1963
(enlistment examination)
RIGHT
10
0
0
5
0
1

LEFT
10
5
10
60
50
31
October 1964
RIGHT
25
20
20
20
40
33

LEFT
25
20
30
75
75

September 1965
RIGHT
15
5
20
60
40
31

LEFT
10
0
0
15
35
13
September 1966
(separation examination)
RIGHT
20
10
0
0
25
9

LEFT
25
5
35
35
35
28

Upon VA audiology examination for compensation purposes in July 2008, the examiner noted that the readings in September 1965 appear to be reversed, with the right ear readings labeled as left ear readings and vice versa.  Reversing these reading from September 1965 results in their aligning well with other readings from service.  The Board is in accord with the examiner to this extent, and accordingly adjusts (switching left and right readings) the readings from September 1965, for purposes of this adjudication, as follows:




HERTZ



September 1965
500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
10
0
0
15
35
13
LEFT
15
5
20
60
40
31

What is apparent from the service records is the presence of anomalously better hearing readings upon service separation examination in September 1966 when compared to other periodic readings in service, and anomalously worse hearing in both ears at the September 1964 examination when compared to other periodic readings in service.  However, also of record is a testing report of the Veteran for employment purposes, only nine days following the Veteran's date of separation from service in February 1967.  This pre-employment audiology examination record from February 1967 informs as follows:

[Right] ear - severe loss [at] 3000 and 4000 [Hertz] [with] mild loss at 6000 [Hertz]

[Left] ear - profound loss at 3000, 4000, [and] 6000 [Hertz]

The February 1967 examiner goes on to observe findings from the Veteran's service separation examination in September 1966.  The examiner concludes that the Veteran has severe hearing loss above 3000 Hertz bilaterally.  

Taking the pre-employment report in February 1967 as an accurate gauge of the Veteran's hearing loss, notwithstanding the absence of specific quoted audiometric figures, the Board finds the weight of the evidence favoring a worsening of hearing loss for each ear during service, from severe to profound higher frequency hearing loss in the right ear, and from normal to severe higher frequency hearing loss in the left ear.  

The Veteran testified to being assigned to work delivering packages to the flight line aircraft during the final six months of his service, with his place of work when not delivering packages also proximate to the flight line over this interval.  This testimony appears consistent with the increased severity of hearing loss as found on the February 1967 pre-employment audiology testing as compared to prior, in-service readings.  

Notably, the Veteran's hearing was still more severe upon audiometric testing for compensation purposes in July 2008.  Upon that audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
35
35
80
95
10
78
LEFT
30
30
80
85
10
74

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.

Thus, recent audiometric readings reflect still greater hearing loss in each ear than was reflected at either the September 1966 service separation examination or the February 1967 pre-employment examination.  

The July 2008 audiologist provided an opinion that the Veteran's hearing loss was not at least as likely as not caused by acoustic trauma in service.  However, the audiologist based that assessment of the readings from service in 1963 and 1965, without mention of the other in-service examinations in 1964 and 1966.  Additionally, the examiner based his assessment on the assumption that while the Veteran during the final six months of service reportedly made deliveries to B-52s on the flight line and was then exposed to aircraft noise, the aircraft were "shut down while being loaded."  The Board cannot reconcile this assumption of aircraft being shut down while being loaded and hence the Veteran not then exposed to aircraft noise, with the Veteran's self-report of significant aircraft noise at such times.  

The Board is of the contrary opinion that deliveries to flight lines likely exposed the Veteran to aircraft noise associated with aircraft engines, since undoubtedly flight lines and their vicinity included more than a single aircraft, and in all likelihood some aircraft were running their engines during deliveries and while the Veteran's duties in the vicinity of the flight line were ongoing, as the Veteran has asserted.  

The Veteran provided testimony to the effect that he did suffer significant noise exposure during those final six months of service, working in the vicinity of flight lines and without hearing protection, and the severe and profound higher frequency hearing loss findings upon pre-employment examination in February 2007 as contrasted with findings upon service examinations from February 1963 to September 1966, supports hearing loss in each ear during that final six month service interval.  

The July 2008 VA examiner relies on the Veteran's report of noise exposure hunting without hearing protection post service as well as working for a logging company post service to support the conclusion that hearing loss was not suffered in service.  However, the Board concludes that the pre-employment examination in February 1967 adequately documents hearing loss resulting from service, while more recent audiometric data support the conclusion that the Veteran suffered additional hearing loss post service.  The additional hearing loss post service does not negate the hearing loss suffered in service.  

In testimony before the undersigned, the Veteran asserted that his noise exposure in service was most significant during the final six months when in the vicinity of the flight line, and that his noise exposure post service was limited because most of his years working for a logging company were spent driving a logging truck or otherwise removing trees with limited exposure to excessive noise.  He also testified to relatively limited noise exposure when hunting.  Regardless of the extent of noise exposure post service, the Board herein ultimately concludes that noise exposure causative of hearing loss is established based on service enlistment, in-service, and separation audiometric data, as well as hearing loss findings essentially immediately following service in February 1967.  There is no indication from the evidence of record including based on the VA examiner's findings in July 2008, that the Veteran's hearing loss as documented in service and immediately after service was acute and not chronic hearing loss.  

For the left ear, the February 1963 enlistment examination establishes hearing loss at 3000 and 4000 hertz levels.  Thus, the presumption of soundness does not apply based because this hearing loss is shown in that ear upon entry into service.  The question for the left ear becomes whether the Veteran suffered increased hearing loss beyond the natural progress of the disease over the service interval to support service connection based on aggravation in service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(a), (b) (2011). 

Audiometric readings in service from 1964 through 1966 do not tend to reflect an increase in severity of hearing loss for the left ear at the 3000 and 4000 hertz levels, though they do reflect development of hearing in the disability range at the 500 and 2000 hertz levels that was not present upon pre-enlistment examination.  Additionally, because the Veteran has asserted that his hearing was most impacted by noise exposure during the final six months of service, which would be roughly between August 1966 and February 1967, the best evidence of hearing loss beyond natural progress would likely be in findings from February 1967 at the Veteran's documented pre-employment evaluation.  Indeed, that pre-employment evaluation found profound hearing loss in the left ear at higher frequencies, which profound loss was not reflected upon in-service examinations or pre-enlistment examination.  The Board finds the development of hearing loss at the 500 and 2000 hertz levels as evidenced by in-service audiometric testing, and the presence of profound hearing loss at 3000 and 4000 hertz levels immediately following service separation, to be sufficiently preponderating evidence to support a conclusion that the Veteran's left ear hearing loss increased in severity beyond natural progress over the comparatively brief service interval.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Looking to the right ear, the Board similarly notes that while the Veteran did not have hearing loss on pre-enlistment examination, as shown by audiometric readings, he did have significant hearing loss immediately following service separation, as evidenced by the pre-employment findings in February 1967 showing severe hearing loss in the right ear at 3000 and 4000 hertz.  Subsequent still greater hearing loss over the decades following service does not negate the hearing loss documented immediately following service.  The Board concludes that the evidence preponderates in favor of the Veteran having developed hearing loss in service.  38 C.F.R. § 3.303.  

While the Board has considered the opinions of the July 2008 VA examiner, the Board finds the examiner's opinions to be based on inaccurate factual premises, including that the Veteran did not have significant noise exposure in the final six months of his service career while working in the vicinity of flight lines without hearing protections, and that the Veteran's post-service noise exposures while working for a logging company should somehow negate aggravation or development of prior hearing loss in service.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board thus herein rejects the medical opinions of the July 2008 VA hearing loss examiner, and finds sufficient evidence based on audiometric examinations from service and proximate to service, together with the balance of the evidence of record, to support the Board's determinations herein.  


ORDER

Entitlement to service connection for left ear hearing loss is granted, based on aggravation of pre-existing disability.

Entitlement to service connection for right ear hearing loss is granted on a direct basis.  


REMAND

The Veteran was afforded two VA examinations for compensation purposes in July 2008, to address his claimed hearing loss and tinnitus, and to address his claimed back disorder.  The Veteran's bilateral hearing loss has been granted service connection by the Board's decision hereinabove.  The tinnitus and back disorder claims remain to be resolved.  

The Veteran has claimed tinnitus despite testifying at his September 2010 hearing before the undersigned that he did notice his tinnitus until about ten years ago, and despite the comparative infrequency of his tinnitus - reportedly only occurring a couple of times a month (hearing transcript, pages 20-21).  Nonetheless, the Veteran contends that this tinnitus is related to noise exposure in service.  

The VA hearing loss examiner in July 2008 concluded based on relatively recent onset of tinnitus and its presence only in the right ear, that the tinnitus was unrelated to the Veteran's symmetrical hearing loss.  However, in drawing these conclusions, the July 2008 hearing loss examiner assumed facts not in evidence that do not appear supportable by the evidence, including that the Veteran although working on and in the vicinity of the flight line without hearing protection in the last six months of service was not then exposed to significant noise because (as stated in the examination report) "it would be logical to assume that these aircraft were shut down while being loaded."  The examiner also assumed that the Veteran had significant noise exposure over his post service career working for a logging company, whereas the Veteran provided testimony to the contrary and there is no affirmative evidence of excessive noise in the course of work post service to support the examiner's assumption.  

The hearing loss examiner also assumed that the Veteran's hearing loss could not be related to subsequently developed tinnitus because the hearing loss was symmetric but the tinnitus was only present in the right ear.  However, audiometric testing during service and immediately subsequent to service did reveal asymmetric hearing loss, with significantly greater loss in the left ear.  Thus, the assumption of symmetric loss is not supported by objective findings over the relevant service period.  

The Board concludes based on these factually unsupported assumptions that the July 2008 VA hearing loss examination must be rejected in its conclusion concerning tinnitus.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, a further VA examination to address the Veteran's tinnitus is in order.  

A different July 2008 VA examination addressing the Veteran's claimed back disorder noted the Veteran's treatment for back injury in service and multiple subsequent in-service treatments, and also noted that the Veteran suffered injuries post service when working for the logging industry, including a relatively severe injury to the cervical spine.  The examiner, however, was unable to provide an opinion as to etiology of the Veteran's current back disorder without resorting to speculation.  The examiner did not provide reasons for this incapacity to provide an opinion.  Absent sufficient rationale for this failure to provide an opinion, the Board must find this examination inadequate and obtain a further examination to address the Veteran's back disorder claim.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board cannot make its own independent medical determination, and hence must rely on the considered medical opinions of experts to address medical questions such as are presented in this case.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claims for service connection for tinnitus and a back disorder, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of these claims.  Also advise him of the relevant information concerning disability ratings and effective dates for service-connected disabilities.  The letter should ask him to provide any additional evidence or information regarding the remanded claims for service connection.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file all as yet unobtained records of treatment at VA medical facilities or other indicated sources, with the Veteran's assistance, as appropriate.  

3.  Thereafter, afford the Veteran an audiology examination to address the nature and etiology of any current tinnitus.  The examination must be conducted by an examiner other than the one who conducted the VA hearing loss examination in July 2008.  The examination should be informed by current audiology findings, lay statements, and medical evidence of record.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should address the following:

a.  The examiner is advised that the current examination to address tinnitus and its etiology as potentially related to service is required based on the conclusions of the prior, July 2008 VA examiner drawing conclusions based on inaccurate factual premises and based on assumptions not supported by the evidence of record, as detailed in the body of this remand. This included that examiner assuming that the Veteran was not exposed to significant noise while working on and in the vicinity of a flight line without hearing protection, and assuming that the Veteran had significant noise exposure in his post-service career despite no concrete evidence in support and testimonial evidence against such exposure.  

b.  The examiner should note that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.)  

c.  The examiner should thus address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiners should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

d.  The examiner should specifically note that audiology testing conducted upon enlistment examination, in service, and upon separation examination are presumed to have been conducted in ASA units.  The examiner should note that upon conversion to ISO (ANSI) units, those test results were as follows: 






HERTZ





500
1000
2000
3000
4000
Average
1000 - 4000
February 1963
(enlistment examination)
RIGHT
10
0
0
5
0
1

LEFT
10
5
10
60
50
31
October 1964
RIGHT
25
20
20
20
40
33

LEFT
25
20
30
75
75

September 1965
RIGHT
15
5
20
60
40
31

LEFT
10
0
0
15
35
13
September 1966
(separation examination)
RIGHT
20
10
0
0
25
9

LEFT
25
5
35
35
35
28


The examiner should also note that left and right ear results were likely reversed n the recordation of September 1965 testing (based on consistence with other findings in service only once the left and right ear findings are reversed).  Further, the examiner should note the findings upon a pre-employment hearing evaluation in February 1967, only nine days following the Veteran's separation from service.  

e.  The examiner should additionally note that the examination is only to address the etiology of claimed tinnitus, not hearing loss.  (The hearing loss issue is already resolved by the Board.)  However, the examiner should also note the Veteran's statements concerning his hearing loss including in September 2010 testimony as well as upon July 2008 VA hearing loss examination, to the extent this may inform a determination as to the Veteran's tinnitus.  

f.  The examiner should answer the following:  for any current tinnitus, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the tinnitus, though it first manifested years post service, is causally related to service, including due to hearing loss incurred in service, OR, in the alternative, is any such relationship between service and current tinnitus unlikely (i.e., less than a 50-50 probability)?  In so doing, the examiner should note and comment on, to the extent relevant, the asymmetry of the Veteran's hearing loss in service and immediately post service (though moderated now) and the single-ear and thus asymmetric tinnitus complained of by the Veteran.  

g.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his or her conclusions about the credibility of the statements, and the reasons for those conclusions.  

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, afford the Veteran a VA examination to address the nature and etiology of his claimed back disorder.  The examination should be conducted by a physician with appropriate expertise to address disabilities of the spine, and must be conducted by an examiner other than the one who conducted the July 2008 VA back examination for compensation purposes.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should address the following:

a.  The examiner is advised that the current examination to address a back disorder and its etiology as potentially related to service is required based on the prior, July 2008 VA back examiner's conclusion that he could not provide an opinion addressing the likelihood of a service etiology of a current back disorder without resorting to speculation.  Because the prior examiner did not provide a sufficient explanation why an opinion could not be given, a further examination is required in an attempt to obtain such an opinion.  

b.  The examiner must review the Veteran's narrative history of pertinent injuries in service and of any persistence of disability from service.  The examiner should also review the claims file inclusive of a copy of this remand, service treatment records, submitted statements by the Veteran, pertinent treatment or evaluation records within the claims file, and the Veteran's September 2010 hearing transcript.  The examiner should in particular note the nature and extent of injury in service based on both documentary evidence and the Veteran's assertions, as well as his history of post-service injuries including as documented in post-served treatment and evaluation records.  

c.  The examiner should note that the Veteran's statements of medical history may be accepted to support a medical opinion even in the absence of corroborating documentary evidence, where the Veteran is judged to be credible in his assertions and where he is competent to make the assertions.  (For example, the Veteran is competent to address a history of symptoms of disability and to address treatments received and past statements by physicians, but may not be competent to address the precise nature and/or sequelae of any injury or disability.)  

d.  The examiner should thus address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiners should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

e.  For each disorder of the back identified, a separate opinion must be provided by the examiner as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current disorder was incurred in service or is otherwise causally related to service; OR, alternatively, whether such in-service incurrence or causation is unlikely (i.e., less than a 50-50 probability).  

f.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his or her conclusions about the credibility of the statements, and the reasons for those conclusions.  

g.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

h.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If an examiner cannot answer a question without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

5.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


